Citation Nr: 9903829	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  94-14 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Basic eligibility for educational assistance benefits under 
Chapter 30, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	to be clarified


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty in the United States Army 
from December 1985 to May 1988.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1993 decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

This case is not ready for appellate review.  In order to 
accord due process, and avoid any prejudice to the appellant, 
the Board must remand this case to the agency of original 
jurisdiction.

The appellant served on active duty in the U. S. Army from 
December 1985 until May 1988 when she was involuntarily 
discharged under Paragraph 5-8, AR 635-200 for inability to 
perform prescribed duties due to parenthood.  Her term of 
enlistment was for three years.  Thus, because of her 
discharge in May 1988, she did not serve on active duty 
continuously for three years after June 30, 1985, nor was she 
discharged or released from active duty because of a service-
connected disability, a preexisting medical condition not 
characterized as a disability, for hardship, for convenience 
of the Government after completing 30 months of a three-year 
enlistment, involuntarily for convenience of the Government 
as a result of a reduction in force, or for a physical or 
mental condition not characterized as a disability and not 
the result of her own willful misconduct.  See 38 U.S.C.A. 
§ 3011(a)(1)(A) (West 1991); 38 C.F.R. § 21.7042(a) (1998).

However, it is clear from the facts in this case that the 
appellant may have filed an application and/or appeal with 
the Army Discharge Review Board (ADRB) in light of the cogent 
arguments advanced in support of her claim by [redacted], 
Jr., Captain, U. S. Army, Legal Assistance Attorney, in a 
letter dated December 13, 1993.  In brief, Mr. [redacted] 
stated that the appellant was improperly discharged under AR 
635-200, Chapter 5.  He points to a letter the appellant 
wrote to her commander in February 1988 in which she 
requested a hardship discharge due to parenthood.  A copy of 
this letter is of record.  Mr. [redacted] noted a Chapter 5 
discharge could only be processed involuntarily, i.e., 
without or notwithstanding the request of the soldier.  In 
this case, he asserts that the appellant actually meant to 
file for a voluntary hardship discharge under Chapter 6 of AR 
635-200, but because she cited to the aforementioned Chapter 
5 in her February 1988 letter, she was processed out under 
that chapter by mistake.  The Board observes that the RO 
correctly recognized the significance of Mr. [redacted] 
arguments, and in 1995 (month illegible), a letter was sent 
to the appellant informing her that she should attempt to 
correct her military records by filing a DD Form 149, 
Application for Correction of Military Record."  A copy of 
the form was attached with the letter and carbon copies of 
the letter and the form were sent to Mr. [redacted].

In light of judicial precedent holding that a service 
department's findings regarding the character of service are 
binding on VA, it is apparent that any action before the ADRB 
must first be settled before a decision can be made by the RO 
or the Board relative to the appellant's claim for basic 
entitlement for Chapter 30 educational assistance benefits.  
See Duro v. Derwinski, 2 Vet. App. 530 (1992) (VA bound by 
the service department's classification of claimant's 
military discharge).  Thus, for example, should the ADRB 
upgrade the appellant's discharge to a voluntary hardship 
discharge under Chapter 6 of AR 635-200, VA would be bound by 
this classification for purposes of applying the eligibility 
criteria for Chapter 30 benefits.  It therefore follows that 
the outcome of a claim before the ADRB directly impacts the 
resolution of a claim for VA benefits.  In this case, given 
the RO's assistance in providing the appellant a DD Form 149 
to pursue action along these lines, and given the lengthy 
amount of time that has past since the RO sent her the form 
in 1995, the Board believes that fundamental fairness and due 
process requires that further action on this appeal should be 
deferred pending clarification of whether she in fact filed 
an application and/or appeal with the Army to correct the 
classification of her discharge.

Clarification of representation must also be obtained prior 
to further appellate review of this case.  The Board's Rules 
of Practice, 38 C.F.R. Part 20, state that an appellant has a 
right to representation ". . . in all stages of an 
appeal. . . ."  See 38 C.F.R. § 20.600 (1998).  As alluded 
to above, an Army attorney, N. M. [redacted], Jr., wrote a 
letter to the RO in December 1993 in support of the 
appellant's claim.  He stated that she intended to file a 
notice of disagreement with the RO's decision to deny Chapter 
30 benefits.  It does not appear, however, that this attorney 
has been properly designated as the appellant's accredited 
representative on appeal.  On the basis of these facts, the 
Board finds that the status of Mr. [redacted] representation 
of the appellant in this case is unclear.  Accordingly, this 
matter must be clarified pursuant to 38 C.F.R. § 20.600 et 
seq. prior to further appellate review by the Board.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should clarify Mr. [redacted] 
status as the appellant's representative 
in this case. Upon receipt of a properly 
executed appointment of representative or 
notice from the appellant that she does 
not wish representation, the RO should 
associate such document with the claims 
folder.

2.  Next, the RO should contact the ADRB 
and request complete, legible copies of 
any final decisions or determinations 
pertaining to an application and/or 
appeal filed by the appellant with the 
ADRB pertaining to the classification of 
her release/discharge from the Army in 
May 1988.  Copies of any documents 
received from ADRB should be associated 
with the claims folder.

3.  After completion of the above, the RO 
should readjudicate the claim with 
consideration given to all of the 
evidence of record and any final decision 
or determination of the ADRB.  If the 
determination remains adverse to the 
appellant, furnish a supplemental 
statement of the case to her and accord 
an appropriate period for response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.

The appellant is free to furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 1 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109, 112 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 5 -


